Citation Nr: 0931348	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand, including the fingers and thumb, to include as 
secondary to a service-connected right wrist disability.

2.  Entitlement to service connection for residuals of 
amputation of the little finger, right hand, to include as 
secondary to a service-connected right wrist disability.

3.  Entitlement to service connection for a head injury, 
claimed as dizziness, headaches, blurred vision, and 
blackouts.

4.  Entitlement to service connection for a neck injury with 
vertebral damage.

5.  Entitlement to service connection for a bilateral 
shoulder injury.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to January 
1946 with service in the Asian-Pacific Theater beginning in 
December 1944.  The Veteran had active service in the Alabama 
Army National Guard (ALARNG) from August 1950 to May 1952 
with service in Korea from December 1950 to October 1951.  
The Veteran also had periods of active duty for training 
(ACDUTRA) in June and September 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the issues identified above, the Board notes 
that the October 2004 rating decision increased the 
evaluation for the Veteran's service-connected right wrist 
disability to 10 percent, effective December 5, 2003.  The 
Veteran thereafter submitted a notice of disagreement and in 
a letter dated December 2004, the RO informed the Veteran 
that his written disagreement with respect to the RO's 
decision on this issue, and others, had been received.  
However, the RO omitted this issue from the April 2005 
statement of the case (SOC).  The RO did include the issue in 
a supplemental statement of the case (SSOC) that issued in 
June 2007, even though a substantive appeal had not been 
filed with respect to the issue.  In December 2007, the RO 
issued a SOC on the increased rating issue and informed the 
Veteran that his case on that issue would be closed if he did 
not file a substantive appeal within 60 days or the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action he appealed.  A 
substantive appeal was not thereafter received.  Accordingly, 
this issue is not before the Board at this time.  See 38 
C.F.R. § 20.302(b) (2008) (outlining the regulations for 
filing a timely substantive appeal).

The Veteran also requested a VA Central Office hearing in 
connection with the current claims.  The hearing was 
scheduled for June 2009, but the Veteran failed to report for 
the hearing and made no attempt to reschedule the hearing for 
a later date.  Thus, the Board finds that the Veteran's 
request for a hearing in this case is withdrawn.  38 C.F.R. § 
20.702(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As a preliminary matter, the Board notes that the Veteran had 
active service from November 1943 to January 1946 as well as 
active service in the Alabama Army National Guard from August 
1950 to May 1952.  The Board notes that when the RO 
originally requested the Veteran's service treatment records 
in 1953, only dental records were requested.  Accordingly it 
is unclear whether all service treatment records were 
provided by the service department.  On remand, the RO should 
contact the appropriate service department and/or Federal 
agency and request complete copies of the Veteran's service 
treatment records for his period of active service from 
November 1943 to January 1946. 

The RO should also contact the Alabama Adjutant General and 
request complete copies of any and all service treatment 
records as well as complete copies of any and all service 
personnel records, to include for the period of service from 
August 1950 to May 1952.  



Service Connection Claims 
 
The Veteran in this case contends that he has numerous 
disabilities that are related to service and/or secondary to 
his service-connected right wrist disability. 

Initially, the Board notes that the Veteran in this case was 
not provided with a duty-to-inform notice that complied with 
the Veterans Claims Assistance Act (VCAA).  Thus, the Veteran 
should be provided complete notification of the information 
and evidence needed to substantiate the service connection 
claims identified above on a direct basis as well as 
secondary to a service-connected right wrist disability.
 
Available service treatment records (STRs) associated with 
the claims file were negative for a diagnosis of or treatment 
for arthritis of the right hand or fingers.  A notation on a 
May 1952 separation examination report, however, indicated 
that the Veteran fractured his right wrist in 1944.  
According to the examiner, this undiagnosed fracture resulted 
in symptomatic exostosis on the dorsum of the right wrist, 
particularly in cold weather and with gripping.  There was no 
evidence of an amputated right little finger or residuals 
thereof, or head, neck, or bilateral shoulder injuries 
contained in the STRs.

A.  Right Hand, Head, Neck, and Shoulders

The Veteran in this case asserts that he sustained a head, 
neck, and bilateral shoulder injury while jumping in a 
foxhole "during the war" in the Philippines.  As a result 
of this incident, the Board notes that the Veteran was 
service-connected for residuals, status-post right wrist 
fracture with exostosis of the dorsum and arthritis of the 
right wrist.  See January 2002 and October 2004 rating 
decisions.  The Veteran also alleges that his currently 
diagnosed right hand arthritis is related to his service-
connected right wrist disability and that his right fifth 
(little) finger was amputated as a result of the in-service 
incident described above. 

The first pertinent post-service evidence of record is dated 
November 1993, over 40 years after discharge from service.  
The Veteran presented to a private medical facility at that 
time to establish care.  He provided a past medical history 
in which he indicated that he cut off the right fifth 
(little) finger in 1966.  According to the Veteran, the 
finger was subsequently reattached following this "traumatic 
amputation."  The Veteran also indicated that he fractured 
his right hand in 1945.  At the time of the examination, the 
Veteran reported having "weak spells" and tiredness, 
symptoms which eventually cleared up with rest.  A review of 
systems was negative for any head or neck abnormalities.  
Upon physical examination, no abnormalities were found with 
regard to the Veteran's head, neck, or extremities. 
The Veteran was also diagnosed as having vertigo in November 
1999.  Subsequent private treatment records also documented 
the Veteran's diagnosis of and treatment for headaches and 
dizziness.  See also July 2000 and June 2003 follow-up 
treatment notes. 

In March 2000, the Veteran sought private care after 
reporting subjective complaints of right hand pain.  He also 
indicated that he sustained an injury "during the war."  A 
physical examination was conducted at that time and the 
examiner diagnosed the Veteran as having degenerative 
arthritis of the hand, among other conditions.  See also July 
2001 follow-up treatment note.

The Veteran was treated at a private medical facility in 
March 2002 for sinus congestion.  The Veteran was left 
unattended in the examining room and subsequently fell off 
the examining table.  The Veteran was dazed and reported that 
his neck was sore, but he was otherwise noted to be 
completely awake.  The Veteran was admitted to the hospital 
following this syncopal episode for a cardiac evaluation.  No 
cardiac abnormalities were found at that time.  A follow-up 
treatment note dated April 2002 revealed that the Veteran had 
a cervical strain and spasm as a result of this 
abovementioned incident and he was prescribed physical 
therapy.  

The Veteran sought additional private care in June 2002 after 
reporting continued neck pain.  Magnetic resonance imaging 
(MRI) of the Veteran's neck was interpreted to show 
degenerative arthritis.  In October 2002, the Veteran 
indicated that his neck "isn't bothering him at all."  The 
examiner described the condition of the Veteran's neck as 
"unbelievably better," and noted that the Veteran had been 
"really taking it easy, and I think not doing a lot of 
things is what has helped the neck the most."  The 
impression was cervical neck pain, much better.  

S. Chandler, M.D. submitted a statement dated June 2004 in 
support of the Veteran's claim.  In particular, Dr. Chandler 
stated that the Veteran had "trouble" with his hand and 
neck following an incident during World War II in which the 
Veteran jumped into a trench.  According to Dr. Chandler, the 
Veteran reported "trouble" with his hands and neck since 
this incident.  Dr. Chandler further opined that "[t]hese 
original injuries probably relate back to the times of his 
military service."

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of 
the evidence described above, the Veteran should be afforded 
a VA examination to determine the nature and etiology of the 
currently diagnosed right hand and neck disabilities, as well 
as the Veteran's vertigo/headaches, and their relationship to 
service or a service-connected disability, if any.  The 
Veteran should also be afforded a VA examination to determine 
whether he has a currently diagnosed bilateral shoulder 
disability, and if so, whether this disability is related to 
service or a service-connected disability.  

B.  Tinnitus 

The Veteran also contends that his tinnitus is related to 
service, and in particular, to excessive in-service noise 
exposure.  The Board notes that the Veteran worked as a 
mechanic and machinist in service.

In July 2004, the Veteran was afforded a VA Compensation and 
Pension (C&P) audiology examination.  The Veteran reported 
having tinnitus since an in-service ammunition dump explosion 
in South Korea in February 1951.  The Veteran described the 
tinnitus as a constant high-pitched ringing sound that 
interfered with his ability to sleep and concentrate.  The 
examiner, however, provided no opinion with regard to the 
etiology of the Veteran's tinnitus.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green, supra.  However, 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007) (noting that once VA provides 
an examination to a veteran, VA has a duty to ensure that the 
examination is adequate for evaluation purposes).  

In this case, a new VA examination is necessary to determine 
the severity and extent of the Veteran's tinnitus and to 
obtain an opinion as to whether it is related to noise 
exposure in service.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding that the Veteran is competent 
to provide lay evidence of his experiencing ringing in the 
ears since service).  

The Board also notes that the Veteran received care from 
numerous private providers during the pendency of this claim.  
For instance, the Veteran indicated at the time of the 
November 1993 private care visit that (1) he was treated by 
"Dr. Tune" in 1966 for a finger amputation; and (2) he was 
treated by "Dr. Cochran" prior to his recent retirement.  
It was Dr. Cochran's retirement, according to a notation on 
the November 1993 treatment note, which necessitated the 
visit to establish care with a new provider.  Given this 
information, the RO should contact the Veteran and request 
that he provide, or authorize VA to obtain, any and all 
outstanding private treatment records from Drs. Tune and 
Cochran.  If no such records exist, a notation should be 
included in the claims file indicating as such.  The RO 
should also request that the Veteran identify any other VA 
and non-VA sources of treatment for his claimed disabilities.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated July 22, 
2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify any and all VA 
and non-VA sources of treatment for his 
claimed disabilities.  In particular, the 
RO should request that the Veteran 
provide, or authorize VA to obtain, any 
and all private treatment records from 
"Dr. Tune" and "Dr. Cochran" pertaining 
to the Veteran. 

The RO should also send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  In 
particular, the Veteran should be advised 
of the information and evidence needed to 
substantiate his service connection claims 
on a direct basis as well as secondary to 
a service-connected condition.

2.  The RO should contact the appropriate 
service department and/or Federal agency 
and request complete copies of the 
Veteran's service treatment records for the 
period of service November 1943 to January 
1946. All efforts to obtain these records 
should be fully documented.

3.  The RO should also contact the Alabama 
Adjutant General and request complete 
copies of the Veteran's service treatment 
records, to include for the period of 
service from August 1950 to May 1952.  The 
RO should also request complete copies of 
the Veteran's service personnel records, to 
include for this period of service.  All 
efforts to obtain these records should be 
fully documented. 

4.  The RO should associate with the 
claims folder pertinent VA medical records 
that are dated from July 22, 2006, to the 
present.  

5.  After the above development is 
completed, the Veteran should be afforded 
a VA hand, thumb, and fingers examination.  
The claims folder must be made available 
to the examiner and the examiner should 
note in the examination report that the 
claims folder has been reviewed.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed right hand 
arthritis is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
military service, to include the in-
service incident in which the Veteran 
fractured his right wrist.  In the 
alternative, the examiner is asked to 
express an opinion as to whether the 
Veteran's right hand arthritis is at least 
as likely as not caused by his service-
connected right wrist disability.  If not, 
the examiner is then asked to indicate 
whether the Veteran's right hand arthritis 
is at least as likely as not aggravated by 
(i.e., permanently worsened) his service-
connected right wrist disability.  

The examiner is also asked to indicate 
whether the Veteran's right little (fifth) 
finger has been amputated and reattached.  
If so, the examiner is then asked to 
indicate whether there are any current 
findings pertaining to the little finger 
and if these findings are at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active military service, to 
include the in-service incident in which 
the Veteran fractured his right wrist.  In 
the alternative, the examiner is asked to 
express an opinion as to whether the 
finger disability is at least as likely as 
not caused by his service-connected right 
wrist disability.  If not, the examiner is 
then asked to indicate whether the finger 
disability is at least as likely as not 
aggravated by (i.e., permanently worsened) 
his service-connected right wrist 
disability.  

6.  The Veteran should also be afforded a 
spine examination.  The claims folder 
should be provided to the examiner for 
review and the examination report should 
indicate that the file was reviewed.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination.  The examiner is asked to 
express an opinion as to whether the 
Veteran's current neck disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's period of active military 
service, to include the in-service 
incident in which the Veteran fractured 
his right wrist.  The examiner must 
provide a complete rationale for any 
stated opinion.   

7.  The Veteran should also be provided 
with a joints examination.  The claims 
folder must be made available to the 
examiner and the examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.  The examiner is asked to 
express an opinion as to whether the 
Veteran has a current bilateral shoulder 
disability.  If so, the examiner is asked 
to indicate whether the disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's period of active military 
service, to include the in-service 
incident in which the Veteran fractured 
his right wrist.  The examiner must 
provide a complete rationale for any 
stated opinion. 

8.  The Veteran should also be afforded 
the appropriate VA examination for head 
injuries.  The claims folder must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination.

The examiner is asked to express an 
opinion as to whether any conditions 
found, to include the Veteran's currently 
diagnosed vertigo / headaches, are at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's period of active military 
service, and specifically to the in-
service incident in which the Veteran 
fractured his right wrist.  The examiner 
must provide a complete rationale for any 
stated opinion. 

9.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to undergo an audiological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should assess the nature and 
etiology of the Veteran's tinnitus.  The 
examiner is asked to express an opinion as 
to whether the Veteran's tinnitus is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's noise exposure during military 
service or to any other incident of 
service.  The Veteran should be provided 
with an opportunity to describe symptoms 
he had in service and thereafter.  In the 
alternative, the examiner should opine as 
to whether the tinnitus is at least as 
likely as not caused by the service-
connected hearing loss.  If not, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the tinnitus is aggravated by (i.e., 
permanently worsened) by the service-
connected hearing loss.  The examiner must 
provide a complete rationale for any 
stated opinion.

10.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




